Citation Nr: 1745686	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-38 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran is in need of regular aid and attendance of another person for certain activities of daily living due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking SMC based on the need for regular aid and attendance or by reason of being housebound.  His service-connected disabilities and the associated rating assigned thereto are: loss of use of the right upper extremity, status post right shoulder replacement, rated 70 percent disabling; left knee internal derangement, rated 20 percent disabling; and left knee degenerative joint disease, rated 10 percent disabling.  In addition, he is in receipt of individual unemployability as a result of his service-connected disabilities.

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: the inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2016).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c) (2016).

April 2016 private occupational therapy treatment notes from when the Veteran was recovering from a fall state that he had previously needed assistance with putting on shoes and socks and with heavy housekeeping.  The Veteran said at May 2016 VA treatment that he needed assistance dressing because it took him "forever."  It was also noted that the Veteran was at risk of falling.  He had recently been released from a private nursing unit after receiving care related to two falls.  It was noted at May 2016 treatment that the Veteran needed physical help for parts of bathing, limited assistance for grooming/personal hygiene, limited assistance with dressing, supervision when transferring between surfaces, and supervision with mobility.  He "was independent with eating."

A VA treating provider wrote in May 2016 that the Veteran was diagnosed with coronary artery disease, lumbar spinal stenosis, hypertension, chronic pain, and a rotator cuff tear.  The examiner felt that the Veteran could feed himself but needed help with any food preparation.  He needed assistance in bathing and tending to other hygiene needs and with medication management.  The Veteran was not able to prepare his own meals, was not legally blind, and did not require nursing home care.  The examiner noted that the Veteran had stooped posture and had decreased mobility.  It was very difficult for him to button clothes and dress himself.  The Veteran needed an assistive device to walk more than 100 feet.  

A treating nurse practitioner wrote in June 2016 that the Veteran was at high risk of falls due to gait instability and a compression fracture of the spine at the L4 level.  He required a walker at all times for safety and assistance with activities of daily living such as cleaning and cooking.  The nurse practitioner felt that the Veteran required one to four hours of additional assistance a day.

A private physical therapist wrote in July 2016 that she had been working with the Veteran since May 2016.  His strength and balance had improved but she felt that he would always need a four-wheeled walker for balance support.  A chronic right shoulder injury and left shoulder arthritis limited ranges of motion.  The Veteran was therefore unable to safely perform tasks such as making his bed, doing laundry, washing dishes, and putting away dishes.

Private occupational and physical therapists wrote in July 2016 that the Veteran had been seen on an on and off basis since August 2014 for numerous diagnoses affecting balance.  He needed extra services in his home.  The Veteran had fallen a number of times and consistently needed a walker due to hip bursitis, spinal compression fractures, left knee instability, and a chronically displaced right shoulder.  They recommended that the Veteran have daily caregiver services for safety with self-care, activities of daily living, and functional mobility.  July 2016 VA treatment notes indicate that the Veteran lives in an assisted living facility.

Resolving any doubt in the appellant's favor, the Board concludes the evidence supports special monthly compensation based on a need for regular aid and attendance of another person.  38 U.S.C.A. § 5107(b).  Although the opinions discussed above include disabilities that are not service-connected, the record shows that service-connected disabilities contribute to the Veteran's need for assistance with activities of daily living.  Furthermore, it is not possible to distinguish the extent to which only the service-connected disabilities contribute need for aid and attendance.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The grant of special monthly compensation based on aid and attendance effectively renders moot the issue of entitlement to special monthly compensation on the basis of being housebound, since special monthly compensation based on aid and attendance is the higher benefit and is payable at a higher rate.






	
(CONTINUED ON NEXT PAGE)

ORDER

Special monthly compensation based on the need for aid and attendance is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


